Examiner’s Comments
1.	This office action is in response to the amendment received on 3/11/2021.
	Claims 2-21 have been canceled by applicant.
	Claims 1 and 22-37 are pending and have been examined on the merits, and now allowed.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97. 
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument and a controller, comprising: a processor; and a memory storing program instructions, which when executed by the processor, cause the processor to: implement a firing algorithm in response to a user input, wherein the drivetrain is configured to move toward the fired position based on implementation of the firing algorithm; detect a current draw from the power source to the electric motor; activate a safe mode in response to an acute failure of the drivetrain, wherein the safe mode comprises causing the motor control system to modulate a motor input 3 308396949 v2Application Serial No. 16/379,865 Response dated March 11, 2021 Response to Non-Final Office Action of December 11, 2020 voltage to the electric motor, and wherein the acute failure of the drivetrain comprises the detected current draw exceeding a threshold current draw; and activate a bailout mode in response to a catastrophic failure of the drivetrain, wherein the bailout mode comprises implementing a motor retraction algorithm to retract the drivetrain toward the unfired position.
With respect to claim 26, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument and  a control system, comprising: a processor; and a memory storing program instructions, which when executed by the processor, cause the processor to: 
With respect to claim 32, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument and  a control system, configured to: implement a firing algorithm in response to a user input, wherein the firing member moves toward the ending position based on implementation of the firing algorithm; monitor a performance of the firing drivetrain; monitor a current draw from the power source to the motorized system; wherein the motor circuit system is configured to modulate a motor input voltage to the motorized system based on the control system detecting the current draw exceeding a threshold current draw; and wherein the control system is configured to implement a motor retraction algorithm to retract the firing member toward the starting position based on the control system detecting a firing drivetrain failure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/7/2021